WILKIN, District Judge.
It appearing that the Court of Appeals for the Sixth Circuit in a decision rendered December 6, 1948, in United States v. Youngstown Sheet and Tube Company et al., 6 Cir., 171 F.2d 103, has ruled that the Royalty Adjustment Act, 35 U.S.C.A. § 89 et seq., and the orders made thereunder are not applicable to moneys resulting from the settlement of claims for patent infringement, and
It further appearing that there is on deposit in the Registry of this Court in the above-entitled cause the sum of $700,000 deposited by defendant Allegheny Ludlum Steel Corporation and the sum of $300,000 deposited by defendant The Wallingford Steel Company, which said moneys resulted from the settlement of claims for patent infringement as between said defendants on the one hand and defendants The Cold Metal Process Company and The Union National Bank of Youngstown, Ohio, as Trustee of the Leon A. Beeghly Fund on the other,
It further appearing that said sums are, in the light of said above-mentioned decision of the Court of Appeals, not affected in any respect by the. Royalty Adjustment Act or any notices or orders purporting to be made thereunder, and
It further appearing that Allegheny Lud-lum Steel Corporation and the Wallingford Steel Company have by their answers herein and their motions for leave to pay the said sums into Court herein disclaimed all interest in said sums.
Now, Therefore, upon the approval of the parties in interest in said funds below appearing, said The Cold Metal Process Company and said The Union National Bank ,of Youngstown, Ohio, as Trustee of the Leon A. Beeghly Fund be and they are hereby permitted to withdraw from the Registry of this Court the sum of $700,000 of the moneys deposited by said defendant Allegheny Ludlum Steel Corporation and the sum of $300,000 deposited by said defendant The Wallingford Steel Company. The Complaint, in so far as is sought thereby to recover said sums or equivalent amounts from said defendants, should be and is dismissed.